DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: “transeptal needle” in line 16 should be amended to -transseptal needle-.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: “transeptal needle” in line 17 should be amended to -transseptal needle-.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “transeptal needle” in line 16 should be amended to -transseptal needle-.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 13, 15, 17, 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 20130110148) in view of Michels et al. (US 20040087831) (“Michels”) and in further view of Beer (US 20150314050).
Regarding claim 1, Lalonde teaches a transseptal access stability system comprising a cardiac catheter (see Fig. 1A), wherein the cardiac catheter comprises: 5a venous sheath (elongate body 16, see control valves [0020]) comprising an orifice defined by a rim at a distal end thereof (see distal end of elongate body 16 surrounding puncturing element 50; Fig. 1A), wherein the rim is configured to secure a fossa ovale thereto by cryo-energy (see “cryoadheres to tissue 39” at step 80; Figs. 3 and 4), and wherein the venous sheath comprises a catheter insertion cavity (see lumen that puncturing element 50 is disposed within, Fig. 1A) for receiving a hollow dilator (see [0024]) and a transseptal needle (puncturing element 50) and a plurality of channels integrated into a wall thereof (coolant injection line 28, coolant return line 30; [0021], Fig. 1A), wherein the plurality of channels is fluidly coupled to a cryoenergy source at a proximal end of the venous sheath (see coolant source 53 and exhaust/scavenging system with a vacuum pump; [0028], Fig. 1A); and a hollow dilator (see [0024]) having a transseptal needle (puncturing element 50) operationally positioned therein, 10wherein the hollow dilator and transseptal needle are axially positioned through the venous sheath and wherein the hollow dilator and the transseptal needle each have a distal end configured to protrude from the orifice at the distal end of the venous sheath (see Fig. 1A) and are adapted to be advanced and retracted to puncture an interatrial septum through the fossa ovale (see [0024]). However, Lalonde fails to teach a porous cap coupled at the distal end of the venous sheath and the porous cap in fluid communication with the plurality of channels, and wherein the transseptal needle is 
Michels teaches a sheath (see Figs. 2-4) comprising an orifice (see sleeve access lumen 36, Figs. 2-3) having a plurality of suction ports (see suction ports 421-12; [0048], Fig. 3) each in fluid communication with a plurality of corresponding suction lumens (see suction lumens 461-12; [0048], Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have substituted the cryoadhesion structure as taught by Lalonde with the porous end structure comprising pores, suction lumens, and a suction source as claimed in light of Michels, the modification being a matter of simple substitution from one prior art structure to another known structure to obtain the predictable result of stabilizing a sheath while a puncturing device penetrates tissue (see Michels [0019] and Lalonde [0035]; see also Michels: [0055]). See MPEP 2143 (I)(B). In light of the modification, the transseptal needle would be capable of extending through the porous end by virtue of the open central lumen as directed by the combination. However, Lalonde in view of Michels fails to teach the porous end as a porous end cap coupled to the distal end of the sheath.
Beer teaches a surgical suction device (see Figs. 2A-2B) having a suction tip (see tip 150, Figs. 2A-2B) that is removable from a distal end of a sheath (see main housing part 260, Figs. 2A-2B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the porous end as taught by Lalonde in view of Michels to be a porous end cap coupled to the distal end of the sheath in light of Beer, the motivation being to provide the additional benefits of being able to provide the device as a kit with different tips to be used in different procedures (see Beer [0074]) and being able to remove and replace the porous end if it 
Regarding claim 2, Lalonde further teaches wherein the venous sheath is curved at the distal end by an angle α (see curve of elongate body 16 shown in Fig. 4, for example, steps 72-82).
Regarding claim 3, Lalonde further teaches wherein angle α has a range from about 0 degrees to about 160 degrees (the curve as shown in Fig. 4 is not straight, therefore must be greater than 0, but is less than 90 degrees relative to the proximal section of the catheter, as would be appreciated by one of ordinary skill in the art).
Regarding claims 4-6, Lalonde further teaches wherein angle α is fixed (the angle is considered fixed when the lever or knob for manipulating or deflecting is not being manipulated; see [0020]) and wherein angle α is adjustable by a steering mechanism coupled to the proximal end of the venous sheath (the angle is considered adjustable when the lever or knob for manipulating or deflecting is manipulated; see [0020]).
Regarding claim 7, Lalonde in view of Michels further teaches wherein the proximal end of the venous sheath is coupled to a hemostatic valve in fluid communication with the venous sheath and the vacuum source (see Michels: individual valves, [0017]).
Regarding claim 8, Lalonde in view of Michels further teaches wherein the proximal end of the venous sheath is coupled to a pressure gauge in fluid communication with the venous sheath and the vacuum source (see Lalonde: [0025]).
Regarding claim 9, Lalonde in view of Michels further teaches wherein the venous sheath is fluidly coupled to the vacuum source via a side port at the proximal end thereof (see Lalonde: [0028], Fig. 1A and Michels: side port 50, Fig. 2).
Regarding claim 10, Lalonde in view of Michels further teaches a regulator (see Michels: individual valves, [0017]) in fluid communication with the vacuum source (see pump or syringe, [0049]) for controlling a pressure within the venous sheath (see Michels: [0017]).
Regarding claim 13, Michels further teaches wherein each pore comprising the plurality of pores has a geometry of a straight-walled hole (as shown in Figs. 3-4).
Regarding claim 15, Lalonde further teaches a J-wire (see guide wire 48, J-shape shown in Fig. 1A).
Regarding claim 17, Lalonde in view of Michels and in further view of Beer teaches similar limitations as discussed above in the rejection of claims 1 and 15.
Regarding claim 19, Lalonde in view of Michels further teaches wherein the plurality of channels is fluidly coupled to the vacuum source at the proximal end of venous sheath (see Michels: connector 50 disposed at the proximal end of the device, Fig. 2).
Regarding claim 20, Lalonde in view of Michels further teaches wherein the plurality of channels fluidly coupled to the vacuum source at the proximal end of the venous sheath are independently controllable (see Michels: individual valves, [0017]).
Regarding claim 22, Michels further teaches wherein the plurality of pores are positioned circumferentially around the orifice (as shown in Fig. 3).
Regarding claim 23, Michels further teaches wherein suction force is present at the distal end of the venous sheath at each of the plurality of channels (see application of suction, [0017] and [0048]).
Regarding claim 24, Michels further teaches wherein the vacuum source is a .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Michels, Beer, and in further view of Werneth et al. (US 20090149848) (“Werneth”).
Regarding claim 14, Lalonde in view of Michels and Beer teaches all the limitations of claim 1 for which claim 14 is dependent upon, however Lalonde in view of Michels and Beer fails to teach wherein the venous sheath comprises a 9.5Fr sheath.
Werneth teaches a transeptal sheath comprising a deflectable or fixed shape 9.5 Fr sheath (see [00120]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the size of the venous sheath as taught by Lalonde to be 9.5 Fr as taught by Werneth, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde in view of Michels, Beer, and Kimmel et al. (US 20130303997) (“Kimmel”).
Regarding claim 16, Lalonde teaches a method for performing a transseptal puncture on a subject in need of treatment thereof (see Fig. 3 and 4), the method comprising: (a) providing a transseptal access stability system (TASS) comprising a cardiac catheter (see Fig. 1A), wherein the cardiac catheter comprises: 5a venous sheath (elongate body 16, see control valves [0020]) comprising an orifice defined by a rim at a 
Michels teaches a sheath (see Figs. 2-4) comprising an orifice (see sleeve access lumen 36, Figs. 2-3) having a plurality of suction ports (see suction ports 421-12; [0048], Fig. 3) each in fluid communication with a plurality of corresponding suction lumens (see suction lumens 461-12; [0048], Figs. 2-3) and applying suction force to secure tissue (see [0017] and [0048]). Therefore, it would have been obvious to one of 
Beer teaches a surgical suction device (see Figs. 2A-2B) having a suction tip (see tip 150, Figs. 2A-2B) that is removable from a distal end of a sheath (see main housing part 260, Figs. 2A-2B). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the porous end as taught by Lalonde in view of Michels to be a porous end cap coupled to the distal end of the sheath in light of Beer, the motivation being to provide the additional benefits of being able to provide the device as a kit with different tips to be used in different procedures (see Beer [0074]) and being able to remove and replace the porous end if it became clogged (see Beer [0005]). However, Lalonde in view of Michels and Beer fails to teach targeting the fossa ovale specifically, and the removal of the J-wire after device placement.
.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                /JAYMI E DELLA/                Primary Examiner, Art Unit 3794